Case 8:16-cr-00486-TPB-CPT Document 306 Filed 01/04/21 Page 1 of 4 PageID 2176




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                Case No. 8:16-cr-486-T-60CPT

GONZALO DELAROSA,

      Defendant.
________________________________/

          ORDER DENYING DEFENDANT’S “MOTION TO REDUCE
           SENTENCE PURSUANT TO 18 USC § 3582(C)(1)(A)(I)”

       This matter is before the Court on Defendant Gonzalo Delarosa’s “Motion to

Reduce Sentence Pursuant to 18 USC § 3582(c)(1)(A)(i),” filed pro se on November

13, 2020. (Doc. 301). On November 20, 2020, the Court directed the United States

to respond to the motion. (Doc. 302). On December 4, 2020, the Government filed

its response. (Doc. 304). On December 14, 2020, Defendant filed a reply.1 (Doc.

305). After reviewing the motion, supplement, response, reply, case file, and the

record, the Court finds as follows:

       On June 20, 2017, Defendant pled guilty to Conspiracy to Distribute,

Manufacture, and Possess with Intent to Manufacture, and Possess with Intent to

Distribute Five Hundred Grams or More of Methamphetamine. (Doc. 111). On

December 12, 2017, Judge Honeywell sentenced Defendant to 70 months

imprisonment. (Doc. 219). Defendant is currently incarcerated at D. Ray Jams CI

in Georgia, and he is projected to be released on or about June 17, 2022.


1Although Defendant is not entitled to file a reply, the Court will consider his reply when
ruling upon the motion.
Case 8:16-cr-00486-TPB-CPT Document 306 Filed 01/04/21 Page 2 of 4 PageID 2177




      Following Defendant’s imprisonment, on March 11, 2020, the World Health

Organization characterized COVID-19, also known as the new coronavirus, as a

pandemic. Two days later, on March 13, 2020, the President of the United States

officially declared a national emergency due to the virus.

      In his motion, Defendant requests that the Court modify or reduce his

sentence to release him from federal prison due to health concerns, the spread of

Covid-19 among incarcerated persons, and the Bureau of Prison’s inadequate

response to the Covid-19 pandemic. Defendant claims that suffers from diabetes,

hyperlipidemia, and being overweight by around 130 pounds. Defendant seeks

release under 18 U.S.C. § 3582(c)(1)(A), sometimes referred to as “compassionate

release.”

      A district court is not free to modify a term of imprisonment once it has been

imposed, except upon motion of the Director of the Bureau of Prisons (“BOP”); or

upon motion by the defendant, after he has fully exhausted all administrative rights

to appeal a failure of the BOP to bring a motion on his behalf, or 30 days has

elapsed from receipt of such a request by the warden of the defendant’s facility,

whichever is earlier. 18 U.S.C. § 3582(c)(1)(A); see also United States v. Celedon,

353 F. App’x 278, 280 (11th Cir. 2009). To warrant a reduction of his sentence in

this case, Defendant must present “extraordinary and compelling reasons.” 18

U.S.C. § 3582(c)(1)(A)(i).

      After reviewing the applicable law and facts presented here, the Court finds

that Defendant is not entitled to relief. First, it is unclear that Defendant has


                                       Page 2 of 4
Case 8:16-cr-00486-TPB-CPT Document 306 Filed 01/04/21 Page 3 of 4 PageID 2178




exhausted his administrative remedies. He has not alleged that he has exhausted

his administrative remedies, and he has not included documentation to show that

he made an administrative request for compassionate release. As such, the Court

does not have the authority to consider his compassionate release request. See, e.g.,

United States v. Smith, No. 8:17-cr-412-T-36AAS, 2020 WL 2512883, at *4 (M.D. Fla.

May 15, 2020) (concluding that the district court “does not have the authority to excuse

the exhaustion or lapse requirement in § 3582(c)(1)(A), even in the midst of the COVID-

19 pandemic” and noting that a majority of the district courts addressing this issue

have reached the same conclusion).

       Even assuming that he has exhausted his administrative remedies, the Court

finds that Defendant has not demonstrated extraordinary and compelling reasons

warranting a modification of his sentence based on his medical conditions.2

Defendant is a 28-year old offender with disciplinary infractions while incarcerated.

He has provided no documentation to support his alleged medical conditions, and at

the time of his sentencing over three years ago, he identified no medical conditions.

Even if he could show that he suffers from the identified medical conditions,

Defendant has not explained how his alleged medical conditions substantially

diminish his ability to provide self-care in his correctional facility. Moreover,



2 In USSG § 1B1.13, the Sentencing Commission has set specific examples of “extraordinary
and compelling reasons” that may qualify a defendant for compassionate release, including:
(1) the defendant suffers from a terminal illness or a serious physical or medical condition
that substantially diminishes his ability to provide self-care and from which the defendant
is not expected to recover; (2) the defendant is at least 65 years old and experiencing a
serious deterioration in his physical or mental health, and he has served at least 10 years
or 75% of his prison sentence; (3) particular family circumstances; and (4) other reasons as
determined by the BOP.
                                         Page 3 of 4
Case 8:16-cr-00486-TPB-CPT Document 306 Filed 01/04/21 Page 4 of 4 PageID 2179




“[g]eneral concerns about possible exposure to COVID-19 do not meet the criteria

for extraordinary and compelling reasons for a reduction in sentence set forth in the

Sentencing Commission’s policy statement on compassionate release, U.S.S.G. §

1B1.13.” See United States v. Eberhart, No. 13-cr-00313-PJH-1, 2020 WL 1450745,

at *2 (N.D. Cal. Mar. 25, 2020); see also United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020) (“But the mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its

extensive and professional efforts to curtail the virus’s spread.”). Consequently,

Defendant’s “Motion to Reduce Sentence Pursuant to 18 USC § 3582(c)(1)(A)(i)” is

hereby DENIED.

      DONE AND ORDERED in Chambers, in Tampa, Florida, this 4th day of

January, 2021.




                                            TOM BARBER
                                            UNITED STATES DISTRICT JUDGE




                                      Page 4 of 4
